                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION

UNITED STATES OF AMERICA                   )
                                           )
v.                                         )         4:19-cr-170
                                           )
LORI WILSON                                )


                                 ORDER TO SEAL

       Upon motion of the United States, it is ORDERED that the Government’s

Motion for a Protective Order Governing Discovery, be sealed until further Order of

the Court, excepting only such disclosures as necessary to effect service of process.

     This QG day of December, 2019.



                                        __________________________________________
                                        __________
                                                ______________
                                                   _        _ _________
                                                            __
                                        CHRISTOPHER
                                        CHRI
                                           RIST OPHER L. RAY
                                               TOP
                                        UNITED STATES MAGISTRATE JUDGE
                                        SOUTHERN DISTRICT OF GEORGIA
